Appeal from a judgment of the Court of Claims. The appeal involves the construction of contract provisions. The contract provided for two items, item 4, unclassified excavation, and item 4-a, embankment in place. The contractor’s specifications did not provide that the contractor should *798not be paid for excavated materials used to construct embankment in place. Judgment affirmed, with costs. Hill, P. J., McNamee, Crapser and Heffernan, JJ., concur; Rhodes, J., dissents and votes to reverse the judgment and to dismiss the claim.